Citation Nr: 1749720	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, to include as secondary to service-connected asymptomatic infection of the right foot and/or malaria. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In August 2017, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017). 

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD and depressive disorder, related to various stressors during his military service.  In this regard, at his December 2014 VA examination and in an August 2015 written correspondence, he reported that he was on guard duty for a downed plane, was in combat by himself several times directing traffic, and was required to shoot at North Koreans that crossed the DMZ more than once.  He further reported that such experiences were very unnerving and continue to bother him.  Additionally, at his August 2017 Board hearing, the Veteran testified that he did a lot of patrolling by himself, including on the roads directing traffic when a bridge went down, and that his psychiatric issues had come to a climax where he was starting to feel the problems.  

The Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder, and his October 1953 separation examination reveals that a clinical psychiatric evaluation was normal.  Further, while he is not in receipt of any award or decoration indicative of combat, his service personnel records include an "Expeditions-Engagements-Combat Record," which reflects that he participated in the Communist China Aggression from May 1952 to November 1952, and the Third Korean Winter from December 1952 to May 1953.  Consequently, the Board finds that his reported stressors are consistent with the places, types and circumstances of his service in Korea.  Furthermore, such involved fear of hostile military or terrorist activity.    

In light of the foregoing, the Veteran was afforded a VA examination in December 2014 in connection with his claim.  At this time, the examiner found that the Veteran's reported stressors, which included being on guard duty for a plane that was shot down and shooting at a "line crosser," were adequate to support the diagnosis of PTSD and were related to his fear of hostile military or terrorist activity, but ultimately determined that his symptoms did not meet the diagnostic criteria for PTSD (either under the DSM-IV or DSM-5).  In this regard, she also noted that the Veteran's VA treatment records revealed that he had a negative PTSD screen in April 2014, and negative depression screens.

The examiner further reported a diagnosis of depressive disorder, unspecified; and noted that such disorder was related to the Veteran's health status (multiple medical conditions) and situational stress.  Here, the examiner indicated that the following medical diagnoses were relevant to the Veteran's mental health disorder: nonservice-connected (NSC) cardiac condition, NSC chronic kidney disease, NSC hypertension, and NSC diabetes.  Consequently, the examiner ultimately opined that the Veteran's claimed acquired psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Recent VA treatment records reflect additional diagnoses of unspecified trauma and stressor related disorder, and unspecified neurocognitive disorder, rule out neurocognitive disorder due to Alzheimer's versus vascular versus multiple etiologies, in March 2016.  Additionally, a January 2016 VA treatment record indicates a positive PTSD screen.  

Therefore, in light of the newly diagnosed disorders, the Board finds that the Veteran should be afforded another VA examination so as to determine the nature and etiology of his claimed acquired psychiatric disorder. 

Furthermore, at his August 2017 Board hearing, the Veteran contended that his acquired psychiatric disorder was caused or aggravated by his service-connected asymptomatic infection of the right foot and/or malaria.  In this regard, he testified that, due to his inability to move around and do things as a result of his right foot disorder and/or malaria, he does not think the way he used to, and oftentimes he focuses on the fact that he no longer has mobility.  Therefore, the Board finds that the examiner should address whether the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected asymptomatic infection of the right foot and/or malaria.  

Moreover, in light of such newly raised theory of entitlement, the Veteran should be afforded proper notice as to the information and evidence necessary to substantiate a claim of secondary service connection. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected asymptomatic infection of the right foot and/or malaria. 

2.  Afford the Veteran an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  In this regard, the examiner should specifically address whether the Veteran has PTSD, depressive disorder, unspecified trauma and stressor related disorder, and/or unspecified neurocognitive disorder, as shown by the treatment records during the pendency of the claim. 

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether such diagnosis is the result of his claimed in-service stressors.  In this regard, the examiner should consider conceded that the Veteran was on guard duty for a downed plane, was in combat by himself several times directing traffic, and was required to shoot at North Koreans that crossed the DMZ more than once, and experienced a fear of hostile military or terrorist activity in connection with such activities.  

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. 

(D) For each currently diagnosed acquired psychiatric disorder, the examiner should also offer an opinion as to whether it is as least as likely as not that any such disorder was caused or aggravated by his service-connected right foot disorder and/or malaria.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In rendering such opinion, the examiner should consider the Veteran's prior statement that because of his inability to move around and do things as a result of his right foot disorder and/or malaria, he does not think the way he used to, and oftentimes he focuses on the fact that he no longer has mobility. 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




